REASONS FOR ALLOWANCE
1.	Claims 37-51 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Brian O’Kelley (United States Patent Application Publication No. US 2006/0122879 A1), hereinafter “O’Kelley” discloses a system and method of pricing an electronic advertisement that includes receiving a request for an electronic advertisement to be presented to a visitor, setting a price of the electronic advertisement, and presenting the electronic advertisement to the visitor (See O’Kelley, Abstract).
	Charles A. Eldering (United States Patent No. US 6,324,519 B1), hereinafter “Eldering” discloses receiving information about at least one of a plurality of profile attributes possibly applicable to an electronic visitor, and an advertisement correlated with the profile-attribute information received about the visitor.  Characterization ad information is correlated with a consumer profile and transmitted by an advertiser, and upon acceptance of a bid for an advertisement, an ad is delivered to a consumer.  A profiler maintains a consumer profile server containing characterization information of (Eldering, Abstract, FIG. 1A-1B, FIG. 2A-2D, col. 1, line 31-col. 2, line 21, col. 2, line 58-col. 3, line 25, col. 3, lines 56-64, col. 4, line 7-col. 5, line 58).
	Ramer et al. (United States Patent Application Publication No. US 2013/0254035 A1), hereinafter “Ramer” discloses a system configured to perform steps of receiving a request from an ad network for a wireless operator user profile datum, wherein the ad network includes a bidding platform configured to receive bids from third-party bidders, receiving from the bidding platform data representative of which of the third-party bidders within the ad network have a right to request the wireless operator user profile datum based on the respective bids submitted by each of the third-party bidders, receiving a financial consideration from the ad network, delivering the wireless operator user profile datum to the ad network for delivery to the third-party bidders within the ad network having the right to request the wireless operator user profile datum, and sharing a portion of the financial consideration with a corresponding wireless operator from which the wireless operator user profile datum is derived (See Ramer, Abstract).	Furthermore, Ramer discloses an algorithm facility 144 with filters (See FIG. 1) that receives a user’s input in the form of a problem and evaluates the problem by applying the set of all potential solutions available within the search space.  At its most basic, Ramer teaches that the algorithm facility 144 may apply naive/uninformed search (See Ramer, FIG. 1, paragraph [0116]).	Moreover, Ramer teaches that a collaborative filtering protocol generally involves the collection of preference data from a large group of users.  The preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles.  Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a preference function may be created using the model/summary.  This function may then be used to match new users to an appropriate preference subgroup.  In certain embodiments, Ramer teaches that such information may be collected from many individual mobile subscriber characteristic data sets, and data may be collected from many mobile communication facility users.  For example, a wireless provider 108 (See again, FIG. 1) may collect preference data from a large group of its customers.  In embodiments, the data may be collected from non-mobile users and may relate to preference information collected from other on-line or off-line activities (See Ramer, FIG. 1, paragraph [0119]).
	Goldman et al. (United States Patent Application Publication No. US 2007/0162396 A1), hereinafter “Goldman” discloses a system and method for determining advertisement placement based on preprocessed content.  In particular, a first content available over a network is retrieved.  One or more first-type elements associated with the first content using a rule-based algorithm is selected.  The one or more first-type elements are selected from a plurality of predefined elements associated with a topic and/or industry.  A corresponding score is assigned to the one or more first-type elements based on relevancy.  A narrower scope of an ad related topic is provided based on the corresponding scores of the one or more first-type elements to increase the value of an ad placement (See Goldman, Abstract).	More specifically, Goldman discloses a system 100 (See FIG. 1) that also provides unique opportunities in behavioral targeting.  For example, by tracking a user’s use of the system 100, Goldman teaches that a profile of the user’s interests may be generated.  Tracking opportunities for a user exist, for example, when the user initially signs up for a login and password, when the user subscribes to publications and interest channels, when the user selects elements of interest from the knowledge discovery display 160 and when the user saves and forwards articles.  The user’s behavior may be tracked over an extended period of time and stored on servers.  Goldman further teaches that conventional “cross publication” behavioral targeting methods typically use cookies which are stored on the user’s computer, and notes that such use of cookies is sub-optimal because users (i) often have multiple computers, (ii) delete their cookies frequently, (iii) may be in work environments that do not allow computers to record cookies and (iv) change their computers from time to time.  The information tracked by the system 100 can be used to highlight content of interest for each user (i.e. create a customized online news experience without much effort on the part of the user) and finely target each user for advertising placement.  All the data regarding the user’s interests may be maintained in a database and used to indicate which documents and/or elements may also be of interest to the user.  For example, certain documents and/or elements may be highlighted with another color, indicating that these elements may also be of interest.  Such determination can be tested by also tracking whether the user selects a document/element that is indicated to be of interest.  If the user does click on it, this is a reinforcement and such interest can be weighted even higher.  Data stored in the database may be deleted after a certain period of time if the user has not indicated any further interest in a particular item.  Further, the relationship between elements/items in the database generally can be used to suggest items.  Such relationships may be created manually (e.g. Odessa is inside Ukraine so interest in Odessa might indicate interest in Ukraine) or by virtue of statistical analysis of the relationships in the database (e.g. Hank Greenberg and AIG are heavily correlated, so interest in Hank Greenberg would suggest an interest in AIG) (See Goldman, FIG. 1, paragraph [0171]).
	Jain et al. (United States Patent Application Publication No. US 2007/0179846 A1), hereinafter “Jain,” discloses a mechanism that facilitates a new advertising and/or referral architecture in the Internet advertising space, e.g., for advertising on search engine web pages and/or on content web pages.  A mechanism is provided for ad targeting and pricing based upon customer behavior.  Accordingly, the ad(s) displayed to customers can be based upon the customer’s transaction history.  The transaction history can be determined based upon a distribution of points the customer receives upon completing a transaction with a merchant as well as search terms or keywords within a query or a document.  The transaction history can be private and can be modified and/or purged by the customer to ensure the proper types of ads are displayed (See Jain, Abstract).	In one embodiment, Jain discloses a computer implemented system 200 (See FIG. 2) that ranks advertisers and/or consumers and facilitates equitable use of advertising space.  Generally, the system 200 can include a search engine website (SEW) 202 coupled to the Internet 106 that can host an ad 204 for an advertiser 206 at a price that varies according to an advertiser ranking 208.  Also depicted is the search engine provider (SEP) 104 that hosts and/or maintains the SEW 202 and that can compute the advertiser ranking 208 based at least in part upon a rating from a consumer 210 who clicked on the ad 204 and completed a purchase from the advertiser 206 (See Jain, FIG. 2, paragraph [0042]).	Furthermore, Jain discloses one known pricing mechanism to allow advertisers to bid on ad space, resulting in a display of ads from advertisers who paid the most, irrespective of the value to the consumer.  Another pricing mechanism disclosed by Jain is a function of the bid multiplied by a click-through rate (CTR), yet this function does not accurately depict how a consumer truly values an ad because there is a strong incentive to commit click-fraud and very little in the way of prevention or effective detection.  For example, Jain teaches that click-through schemes commonly employ revenue splitting with the user who clicks on an ad or a third party publisher, which provides a monetary incentive to get as many clicks-through as possible without an incentive for those click-throughs to be germane.  Moreover, even when the click-through revenue is allocated entirely to the underlying SEP, a competitor of the advertiser can be benefited by click-fraud by when the advertiser is forced to pay large marketing sums due to the click-throughs (See Jain, paragraph [0080]).	Additionally, with reference to FIG. 8, Jain discloses a computer-implemented method 800 for employing purchase history and behavioral targeting.  At 802, a purchase history for a consumer can be compiled.  The purchase history can be based upon purchases and/or transactions of the consumer that are sufficiently verified.  For example, a transaction can be potentially verified when a consumer provides feedback relating to a transaction, when points are deposited into the consumer’s points account, when the consumer exchanges points for products or services offered by the SEP, and the like.  At 804, the purchase history can be employed to provide behavioral targeting.  For example, consumer information can be related to an IP address, a machine ID, stored in a cookie, or another means known in the art to identify the consumer to the SEW.  As such, upon visiting the SEW, or as a result of a search query a determination can be made as to what ad or ads should be displayed, e.g., as a way of targeting appropriate ads to the consumer based upon the consumers purchase history.  As such, the value of advertisements can be increased, which, unlike more invasive or annoying methods, is often welcomed by consumers if presented properly, as shown.  At 806 the price of the ad space for the ad displayed at 804 can vary.  For example, Jain expressly teaches that since behavioral targeting can increase the value of particular ads the SEP can select only those applicable ads from particular advertisers, such as advertisers with higher advertiser rankings and/or charge a premium for the ad space (See Jain, FIG. 8, paragraphs [0090]-[0091]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 37), including, automatically with a first computer system (i.e., the first computer system), at a first time, triggered by a visit of a first visitor computerized device to a first website, sending a tag to a second computer system not controlled by the first entity, which second computer system controls advertising space on a plurality of second websites not controlled by the first entity at the first time, without transferring to the second computer system any profile information related to the first visitor computerized device, which tag is readable by computers operating under a domain of the second computer system and contains information usable by said computers to electronically mark, in a database of the second computer system, the first visitor computerized device as a device of a visitor for which the first entity has profile information, recording, in a first profile associated with the first visitor computerized device maintained by the first computer system, profile information collected during the visit of the first visitor computerized device to the first website, electronically transferring to the second computer system a condition specific to the first visitor computerized device for allowing delivery of an advertisement to the first visitor computerized device within advertising space controlled by the second computer system on one of the second websites, and at a second time, later than the first time, upon receiving a redirection of the first visitor computerized device while the first visitor computerized device is visiting one of the second websites, which redirection is received following the second computer system checking the condition and determining that the condition is met, causing a selected advertisement to be served to the first visitor computerized device, which advertisement is based on the profile information collected during the visit of the first visitor computerized device to the first website, which profile information is in the profile related to the first visitor computerized device maintained by the first computer system.	Each of independent claims 42 and 47 are narrower in scope than independent claim 37, as each of independent claims 42 and 47 perform limitations substantially as described in method claim 37 and also contain additional features than method claim 37; therefore, they are also allowed.
	Dependent claims 38-41, 43-46 and 48-51 further limit the allowed independent claims 37, 42 and 47, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441